



COURT OF APPEAL FOR ONTARIO

CITATION: Hart v. Balice, 2019 ONCA 424

DATE: 20190524

DOCKET: M49964 (C65657)

Strathy C.J.O., Lauwers and Zarnett JJ.A.

BETWEEN

Melissa Hart and
    Patricia Hart

Appellants/Plaintiffs

and

Victoria Balice

Respondent/Defendant

Melissa Hart, acting in person

Ashley Ferguson, for the respondent

Heard: In writing

Motion to re-open the appeal and admit fresh evidence

REASONS FOR DECISION

[1]

This appeal was heard on December 18, 2018 and was dismissed that day
    with reasons given orally.

[2]

Three days later, the appellants filed a motion to re-open the appeal
    and to submit fresh evidence.

[3]

The motion is dismissed. The proposed fresh evidence is a three-page
    affidavit of one of the appellants. It consists partly of argument and partly
    of purported statements of fact. The statements of fact relate to matters that
    were either before the court at the hearing of the appeal or could have been
    before the court with reasonable diligence. None of them would have affected
    the result.

[4]

The fundamental flaw in the appellants appeal, which is not addressed
    by the purported fresh evidence, is the absence of any evidence that the
    respondents alleged lien had anything to do with the sale of the appellants
    property.

[5]

The appellants are not entitled to re-argue an unmeritorious appeal. The
    motion is dismissed with costs to the respondent in the amount of $750,
    inclusive of disbursements and all applicable taxes.

G.R. Strathy C.J.O.

P. Lauwers J.A.

B. Zarnett J.A.


